UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 13-2387


FREDA G. BOLLING,

                Plaintiff – Appellant,

          v.

VIRGINIA DEPARTMENT OF HEALTH,

                Defendant - Appellee.



Appeal from the United States District Court for the Eastern
District of Virginia, at Richmond.      Robert E. Payne, Senior
District Judge. (3:12-cv-00593-REP-DJN)


Submitted:   April 29, 2014                      Decided:   May 2, 2014


Before SHEDD and     AGEE,   Circuit   Judges,   and   HAMILTON,   Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Freda G. Bolling, Appellant Pro Se. Gregory Clayton Fleming,
Senior Assistant Attorney General, Richmond, Virginia, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Freda G. Bolling appeals the district court’s order

accepting     the   recommendation         of    the    magistrate      judge   and

granting    summary       judgment   to       Defendant     in   this   employment

discrimination action.         We have reviewed the record and find no

reversible error.          Accordingly, we grant leave to proceed in

forma pauperis and affirm for the reasons stated by the district

court.     Bolling v. Virginia Dep’t of Health, No. 3:12-cv-00593-

REP-DJN    (E.D.    Va.    Oct.   17,     2013).       We   dispense    with    oral

argument because the facts and legal contentions are adequately

presented in the materials before this court and argument would

not aid the decisional process.

                                                                          AFFIRMED




                                          2